Citation Nr: 1823901	
Decision Date: 04/19/18    Archive Date: 04/26/18

DOCKET NO.  17-47 999A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to an effective date earlier than June 23, 2009 for the award of a higher level of special monthly compensation (SMC) at the R1 level based on aid and attendance, to include on the basis of clear and unmistakable error (CUE).


ATTORNEY FOR THE BOARD

R. Casadei, Counsel 



INTRODUCTION

The Veteran served on active duty from January 1968 to June 1969. 

This appeal arises from a July 2016 rating decision in which the RO denied the claim for an earlier effective date for the grant of aid and attendance based on CUE in the July 9, 2012 rating decision.

At the time of this decision, the Veteran is self-represented.  See July 2016 VA Form 21-22a.  The Board notes that in February 2018, the Veteran submitted additional arguments regarding his CUE claim in the July 2012 rating decision.  He also indicated that there was CUE in the July 2016 rating decision.  However, the July 2016 rating decision is currently on appeal and is therefore not final.  As such, there can be no valid CUE claim as to the July 2016 rating decision. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2017).


FINDINGS OF FACT

1.  The statutory and regulatory provisions existing at the time of the July 9, 2012 rating decision regarding the Veteran's entitlement to SMC at the R1 level were incorrectly applied to the record as it existed then, resulting in an undebatable error, the sort which, had it not been made, would have manifestly changed the outcome.

2.  The Veteran was in receipt of SMC at the rate authorized under subsection (o), and was in need of regular aid and attendance as of September 3, 2006.




CONCLUSION OF LAW

After finding CUE in the July 9, 2012 rating decision, the criteria for an effective date of September 3, 2006 for the award of a higher level of SMC at the R1 level based on aid and attendance have been met.  38 U.S.C. § 1114, 5110 (2012); 
38 C.F.R. § 3.1, 3.102, 3.155, 3.159, 3.400, 3.350, 3.352 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In his April 2016 claim, the Veteran indicated that he was filing a CUE claim for the effective date assigned in the July 9, 2012 rating decision.  Specifically, the Veteran stated that, although the RO granted an effective date of June 23, 2009 for SMC based on the need for aid and attendance, the correct effective date should have been September 2003, the date the evidence first showed that he was in need for aid and attendance. 

The Court has set forth a three-pronged test to determine whether CUE is present in a prior determination: (1) either the correct facts, as they were known at the time, were not before the adjudicator (i.e., more than a simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions extant at that time were incorrectly applied; (2) the error must be "undebatable" and of the sort which, had it not been made, would have manifestly changed the outcome at the time it was made; and (3) a determination that there was CUE must be based on the record and law that existed at the time of the prior adjudication in question. Damrel v. Brown, 6 Vet. App. 242 (1994), Russell v. Principi, 3 Vet. App. 310 (1992).

Judicial precedent has consistently stressed the rigorous nature of the concept of CUE.  "Clear and unmistakable error is an administrative failure to apply the correct statutory and regulatory provisions to the correct and relevant facts.  It is not mere misinterpretation of facts."  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 (1991).

The Court has further stated that a CUE is a very specific and a rare kind of "error." It is the kind of error, of fact or of law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Thus, even where the premise of error is accepted, if it is not absolutely clear that a different result would have ensued, the error complained of cannot be clear and unmistakable.  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993), citing Russell v. Principi, 3 Vet. App. at 313 (en banc).

An assertion of CUE is a collateral attack on an otherwise final rating decision by a VA regional office.  Smith v. Brown, 35 F.3d 1516, 1527 (Fed. Cir. 1994).  As such, there is a presumption of validity that attaches to a final decision, and when such a decision is collaterally attacked, the presumption becomes even stronger.  Fugo, 6 Vet. App. at 43-44.  Therefore, a claimant who seeks to obtain retroactive benefits based on CUE has a much heavier burden than that placed on a claimant who seeks to establish prospective entitlement to VA benefits.  Akins v. Derwinski, 1 Vet. App. 228, 231 (1991). 

Where evidence establishes CUE, the prior decision will be reversed or amended. For the purpose of authorizing benefits, the rating decision, which constitutes a reversal of a prior decision on the grounds of CUE, has the same effect as if the corrected decision had been made on the date of the reversed decision.  38 C.F.R. §§ 3.104 (a); 3.400(k).

At the time of the July 9, 2012 rating decision, the regulations regarding an award of SMC at the R1 rate under 38 U.S.C. § 1114 had two components.  First, the Veteran must have been entitled to SMC at the rate authorized under subsection (o); the maximum rate authorized under subsection (p); or at the intermediate rate authorized between the rates authorized under subsections (n) and (o) and at the rate authorized under subsection (k).  38 U.S.C. § 1114 (r).  Second, the Veteran must have been in need of regular aid and attendance.  Id.; 38 C.F.R. § 3.350 (h), 3.352.

A review of the July 9, 2012 rating decision indicates on the first page that entitlement to SMC based on aid and attendance was met from "June 23, 2009."  This effective date was again noted on page 3 of the rating decision.  That notwithstanding, a corresponding July 9, 2012 rating decision Codesheet indicates that the Veteran's SMC based on additional aid and attendance under 38 U.S.C. § 1114, subsection (r)(1) was made effective "06/23/2006."  A subsequent "Award Print" document in the electronic claims file indicates that the Veteran was awarded a special monthly compensation adjustment effective July 1, 2009.  Therefore, despite the discrepancy between the July 9, 2012 rating decision narrative and the codesheet, the Board finds that, based on the effective date of his monetary award, the Veteran was assigned an effective date of June 23, 2009, and not June 23, 2006.

Upon review of the record, the Board finds that the statutory and regulatory provisions at the time of the July 9, 2012 rating decision regarding the Veteran's entitlement to SMC at the R1 level were incorrectly applied to the record as it existed then, resulting in an undebatable error, the sort which, had it not been made, would have manifestly changed the outcome.

In this regard, the July 9, 2012 rating decision Codesheet indicates that the SMC award for additional aid and attendance under the R1 rate was being awarded on account of entitlement under 38 U.S.C. § 1114, subsection (o) and for being in need of aid and attendance.  In other words, at the time of the July 9, 2012 rating decision, the Veteran was already in receipt of SMC at the rate authorized under subsection (o) as of September 3, 2006.  Therefore, the Veteran met the first component of SMC at the R1 rate under 38 U.S.C. § 1114 as of September 3, 2006 (i. e., entitlement to SMC at the rate authorized under subsection (o)).

Further, the July 9, 2012 rating decision discussed a September 2003 report from Dr. Smith, which indicated that the Veteran needed aid and attendance to help him due to his service-connected disabilities.  The RO also referenced a March 2006 VA examination where the examiner opined that the Veteran was not housebound, "but has a need for regular aid and attendant."  This evidence was the basis, at least in part, for the award of SMC based on the need for aid and attendance.  As such, the Board finds that the Veteran met the second component of SMC at the R1 rate under 38 U.S.C. § 1114 prior to September 2006 (i. e., veteran must have been in need of regular aid and attendance).  

In sum, the basis of the Veteran's award of SMC at the R1 rate was due to having been granted SMC at the rate authorized under subsection (o), and also being in need of regular aid and attendance.  See 38 U.S.C. § 1114 (r); 38 C.F.R. § 3.350 (h), 3.352.  Therefore, the Board finds it undebatable that the Veteran required aid and attendance and that he was already in receipt of SMC at the rate authorized under subsection (o) as of September 3, 2006.  

Accordingly, the Board finds CUE in the July 9, 2012 rating decision with regard to the RO's failure to award SMC at the higher, R1 level.  As such, the appropriate effective date for the award of SMC at R1 is September 3, 2006, the day the Veteran first met SMC at the rate authorized under subsection (o) and was in need for aid and attendance.  

The Board finds that September 3, 2006 is the earliest possible date available for the award of the benefit sought.  In making this determination, the Board has considered the Veteran's contention that his effective date for SMC at the higher, R1 level should be September 2003.  See Veteran's CUE claim dated in April 2016. 

Although the evidence prior to September 3, 2006 may have shown that the Veteran was in need of aid and attendance (such as the September 2003 report from 
Dr. Smith), this is not sufficient for SMC at the R1 level.

As discussed above, an award of SMC at the R1 rate under 38 U.S.C. § 1114 has two components.  Specifically, not only must the evidence show that the Veteran must have been in need of regular aid and attendance, but Veteran must have been entitled to SMC at the rate authorized under subsection (o); the maximum rate authorized under subsection (p); or at the intermediate rate authorized between the rates authorized under subsections (n) and (o) and at the rate authorized under subsection (k).  38 U.S.C. § 1114 (r).  

As noted above, the Veteran was granted SMC at the rate authorized under subsection (o) effective September 3, 2006. 

Further, the Veteran was not in receipt of the maximum rate authorized under subsection (p) as he was only awarded SMC at the rate equal to subsection (m) on account of loss of effective use of both feet due to service connected bilateral knee replacements with additional disability, chronic migraine headaches independently ratable at 50 percent or more from September 3, 2003 to June 22, 2009.  Notably, the compensation under subsection (m) is $3,671; therefore the Veteran was not was not in receipt of the maximum rate authorized under subsection (p), which allows for a maximum compensation of $4,667.

Moreover, at the time of the July 9, 2012 rating decision, the Veteran was not in receipt of the intermediate rate authorized between the rates authorized under subsections (n) and (o).  Finally, although at the time of the July 9, 2012 rating decision the Veteran was in receipt of the SMC rate authorized under subsection (k), the effective date for SMC subsection (k) was June 23, 2009.  

In sum, September 3, 2006 is the first date in which the Veteran was entitled to SMC at the rate authorized under subsection (o), and was in need of regular aid and attendance.  For these reasons, entitlement to an earlier effective prior to September 3, 2006 is not warranted, to include on the basis of CUE. 




ORDER

Based on a finding of CUE in a July 9, 2012 rating decision, an effective date of September 3, 2006, but no earlier, for the award of a higher level of special monthly compensation (SMC) at the R1 level is granted.




____________________________________________
Evan M. Deichert
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


